Title: To Benjamin Franklin from Jonathan Williams, Jr., 20 November 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and Honored Sir.
Nantes Nov. 20. 1777
I recd. your Favour by the Count d’Attems. I should be happy to procure him a Passage on the Terms desired but know of no way of doing it unless he goes on board one of the Frigates at L’orient; but even there it will not be without expence as he has not any money for his daily subsistence. I cannot say anything of the Lion to him, as I must even deny having anything to do with that Ship; I never liked lying but it must be excuseable when our Country’s Cause requires it.
As Capts. Thompson and Hindman are with you the best way will be to get an order from one of them to receive him on board. After this it will be necessary to pay the Debt he will unavoidably contract at the Inn and his Expences round to L’orient. I am ever most dutifully and affectionately Yours.
J Williams J
 
[In the margin:] I don’t write to Billy often because I have in general as much as I can turn my hand to, but please to lay your Commands on him to write me every article of News as fast as any arrives. Good and constant Information might sometimes save 2 or 3 per Ct in an Insurance.
Addressed: a monsieur. / Monsieur Franklin
